Citation Nr: 1713428	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  10-42 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1982 to April 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge of the Board at the RO.  A transcript of the hearing is of record.

In July 2012, the Board granted an earlier effective date of October 30, 2008 for an award of a separate rating for radiculopathy of the right lower extremity, an earlier effective date of October 30, 2008 for the award of an increased rating for degenerative disc disease of the lumbar spine, and remanded the remaining issues for VA examinations.  

Thereafter, in an August 2015 decision, the Board denied service connection for bilateral hearing loss, and denied increased rating claims for rating in excess of 20 percent for radiculopathy of the right lower extremity and rating in excess of 10 percent for degenerative disc disease of the lumbar spine. 

In January 2017, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which issued an Order granting a Joint Motion for Partial Remand (Joint Motion) to vacate, in part, the August 2015 decision which denied a rating in excess of 10 percent for degenerative disc disease of the lumbar spine, and remanded the matter to the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained below, remand is required to obtain a new VA examination for the Veteran's degenerative disc disease of the lumbar spine.  

The Veteran was last provided a VA examination in September 2012.  Since the Veteran's claim was last before the Board, the Court, in Correia v. McDonald, issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 28 Vet.App. 158 (2016); 38 C.F.R. §4.59 (2016).   Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's most recent September 2012 VA examination.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  Accordingly, additional VA examination is warranted.  

Next, the Joint Motion indicated that the September 2012 VA examination was inadequate because the examiner simply noted the Veteran's total range of motion numbers and failed to provide a finding as to whether there was functional loss due to pain. See January 2017 Joint Motion, pg. 3.  

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

On remand, the examiner is asked to determine the degree of range of motion loss due to pain on use, and determine the Veteran's functional impairment during flare-ups or following repetitive testing. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbar spine.  
(a) In so doing, the VA examiner should ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report contains range of motion testing of the lumbar spine, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why.  
Failure to do so will result in an examination report being found inadequate.
(b) The examiner should also express an opinion concerning whether there would be additional functional impairment of the lumbar spine on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 
The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature. 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




